PER CURIAM.
Cassiani appeals the denial of his motion for post-conviction relief, arguing that he was denied his right to a speedy trial. We affirm and note that Cassiani pleaded nolo contendere, without reserving the right to appeal any ruling by the trial judge, to three counts of armed robbery with a firearm.
By pleading nolo contendere he waived his right to appeal any ruling by the trial court made prior to his plea. Robinson v. State, 373 So.2d 898 (Fla.1979); Rule 9.140(b), Fla.R.Appellate P. Having waived his right to appeal this ruling, he may not now attack it in his motion for post-conviction relief.
Accordingly, the order is affirmed.
ROBERT P. SMITH, Jr., ERVIN and WENTWORTH, JJ., concur.